a
                                                  2015 Ark. 388


                           SUPREME COURT OF ARKANSAS
                                                  No. CV-15-27


         ARKANSAS STATE HIGHWAY AND                          Opinion Delivered October 29,2015
         TRANSPORTATI ON DEPARTMENT;
         DIRECTOR SCOTT BENNETT;                             APPEAL FROM THE PULASKI
         ARKANSAS STATE HIGHWAY                              COUNTY CIRCUIT COURT
         COMMISSION; CHAIRMAN JOHN                           INO. 60CV- 1 4- 1,231,]
         ED REGENOLD; DICK TRAMMEL;
         TOM SCHUECK; ROBERT MOORE;                          HONORABLE ALICE S. GRAY,
         JR.; AND FRANK SCOTT, JR.                          JUDGE
                             APPELLANTS
                                                             APPEAL DISMISSED.



            ,S
                 SERVICE TWO, INC.
                                            APPELLEE



                              COURTNEY HUDSON GOODSON, Associate Justice


            This is an interlocutory appeal fror.n thc Ptrlaski Counly Circuit Court's denial of a ntotion

    to   disnriss on sovereiqn-inrnrurriry erounds filed    by appellants, Arkansas Statc Hiehrvay      and

    Tmnsportatiolr   1)e   partnlclrt; its director Scott Bennett; Arkansas Statc Highrvay Conrnrission; its

    chairnran-fohn Ed l\cgcnold; and Dick Tranrnrcl, Tonr Schucck. Robert Moore,-fr., and Frank

    Scott, -f r. in their capacities as nrenrbers oFthc Arkansas Statc Hiehway Conrnrission ("thc State

    Dcfendants"). The undcrlyine lawstrit involvcs a contract fbr janitorial and clcaning scrvices

    bctween the Arkansas State Highway and Transportation Dcpartnrcr-rt ("thc Higliway

    I)cpartnrent") and a third part), IlazorClean. Becausc the contract at issue in the lalvsuit   has bcen


    ftrlly perfornred, the nrattcr is now nloot. Accordingly, rvc disnriss thc appeal.

            The relcvant lacts in this appeal :lre as lollorvs. h-rJanuary 2014, the Highway l)epartnrcnt
                                                   2015 Ark. 388


issued   a   bid invitation for a janitorial and cleaning-services contract for February 19,2074, through

February 18,201,5. Appellee,         OJ."    Service Two, Inc. ("OJ.'s"), submitted   a   bid for the contract,

but the Highway Department ultimately awarded the contract to another bidder, RazorClean, on

February 1.0,2074. OJ.'r filed         a   formal protest ofthe contract award, arguing that RazorClean's

bid did not conform to the specifications in the bid invitation and should not have been accepted

because the references RazorClean provided were              invalid. The Highway Department issued           a


letter denying OJ.'r protest, stating that there was no procedure for reevaluating the award of               a


contract and that the Highway Department had followed its bid process by inquiring about the

reGrences provided.

             On March 25, 2014, OJ.'r filed suit against the State Defendants requesting a writ of

mandamus compelling the deGndants to follow the Arkansas procurement laws and regulations,

as   well    as   requiring the defendants to declare the contract with RazorClean null and void and to

award the contract to         OJ.'s. The State Defendants filed a motion to dismiss, arguing that OJ.'s

claims were barred by sovereign            ininiuniry. OJ." responded that sovereign immunity did not

apply because the suit was one to enforce a purely nrinisterial dury, and because the Highway

Departnrent had acted illegally in awarding the contract without properly following Arkansas

procllrenrent laws. The circuit court der-ried the r-notion, and the State Defendants have f-iled this

ir-rterlocutory appeal pllrsuant            to Rule 2(a)(10) of the      Arkansas Rules         of   Appellate

Procedure-Civi1.

            Before reaching the merits of thc appeal, we nlust first address the State Defendants'

threshold argument that the case has become moot because the contract at issue has now expired,

as   it was for services fronr February 19,2014, through February 18,2015. As a general rule, the

                                                                                                  cv-t5-27
                                                         2015 Ark. 388


appellate courts of this state       will not review        issues that are    moot. City of Clinton u. S. Paramedic

Serus., lnc.,201.2    Ark.88,387 S.\V.3d137. To do so would be to render advisory opinions,

which this court will not do. Id. We have generally held that                       a case becomes        moot when any

judgment rendered would have no practical legal effect upon a then-existing legal controversy.

Id. In other words, a moot case presents                no justiciable issue   for determination by the cotrt. Cen.

Pub. Co. u. Erxleben, 283 Ark. 136,671S.W.2d 1,82 (1984). We have recognrzed that when                                       a


state contract has been       fully performed,      a   challenge to the grant of the contract to a particular parry

is rendered     moot.   Id.

          'We
                agree that this appeal is moot because the contract at issue                   in the litigation   has been


perfornred. Our decision rn Erxleben is instructive on this issue. In that case, the State ofArkansas

invited bids for publication of certain volumes of the Arkansas Reports. The contract was awarded

to United Services of Arkansas, and General Publishing Cor-npany cl'rallenged the award of the

contract, arguing that at the tinrc the contract was awardcd, [Jnited Scrvices ofArkansas was not

a propcr applicant.      Thc circtrit court disnrissed the            casc,   rulins that no justiciable controversy

cxisted becausc the contract had been lully pcrfornrcd. Or-r appcal, r,vc aflimred the ruling of the

trial court and held that thc        casc was   nroot. Sir-nilarly. in    Fris61,   17.   .!rrorl3 Sr/rool District,282   Ark.

81, 666 S.W.2d 391 (1984), wc aflirnred thc trial corlrt's disnrissal of a case as nloot rvherc                              rr



te   achcr cl-rallcnged the nonrencwal of hcr tcachins contract. Becalrsc the contract year had er-rdcd,

we held that the teacher's request lor          a   writ olmandanrus to conrpel thc school board to hire her

for tltc ycar was rl nloot      issrrc.


          In this case, the janitorial contract betwcen the Highway Dcpartr-nent an'd RazorClean

covercd the period from February 19,2014, through Fcbruary 18,2015. Like the contracts in


                                                                                                               cv-15-27
                                                   2015 Ark. 388


Erxleben and Frisby, the contract in this case has expired. Accordingly, the case is moot because

there is no reliefthat the court could give OJ.'s on its petition for        a   writ ofmandamus. Although

the contract does provide for the possibility of renewal upon the mutual written agreement of

both parties, OJ.'s has provided no evidence of any such renewal. Because the record does not

demonstrate that the contract has been renewed,             it   fails to show that   a   justiciable controversy

between the parties exists. The record contains only one contract, and that contract expired in

February 201,5. Thus, because the instant contract forjanitorial services has been fully performed,

there is no longer any justiciable controversy between the parties.

             'We have recognized two exceptions to the mootness
                                                                doctrine, but neither exception

applies in this case. The first exception involves issues that are capable of repetition, yet evading

review. City        oJ Creentuood    u. Shatlout Lake Ass'n, lnc.,2015 Ark. 143,459 S.W.3d 291. This

exception does not apply here because the instant case trlrns on distinct facts that are unlikely to

be rcpcatcd.       /d. Specifically, this case involves an isolatcd contract forjanitorial services that has

expircd and OJ.'s claitls that the Highway Departnrcnt awarded thc contract in violation of the

procurcl])cnt      lar,vs   of Arkansas. Bccause there is no wlly for this corlrt to forecast rvhcther the

Hiehrvay Departtnent rvill enter into :rnother contract fbr jar-ritorial scrvices, or rvhat thc ternrs of

sttch a contract r,vould [rc, the first exception to the nrootness doctrir"rc is inapplicablc.

             The second cxccption to thc nlootl)ess doctrinc conccrlls issucs that raise considerations

oisrtbstantial public interest which, if addressed, rvotrld prevent futtrrc litigation. Bd. ttf Dirs. of

City   Ltf   Hot Springs u. Pritchett,2015 Ark. 17,454 S.W.3d 223. Thls exccption is also inapplicable

in this case becattse "a deternrirration o[the       issue presented   would be dependent         or-r   thc specific

arrd trnique facts presented." City oJCreenruood,2015            Ark. 143, at7,459 S.W.3d                     Thus,
                                                                                                  ^t296.
                                                                                                     cv-15-27
                                              2015 Ark. 388


"any decision by this court would not serve to prevent ltrture litigation."        Id.   Accordinel;,, we

disnriss the instant appeal as rlloot.

       Appeal dismissed.

         Leslie Rutledge, Att'y Gen., by: Gary L. Sullivan, Ass't Att'y Gen., for appellants.

         Tiffany F. Flock; and
         Hope, Trice, O'Dwyer & Wilson, P.A., by: Ralph "Win" Wilson III, and Ronald A. Hope, for
         appellee.




                                                                                                cv-15-27